Citation Nr: 1048318	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-03 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for a low back condition, 
claimed as chronic low back condition with degenerative joint 
disease and intervertebral disc degeneration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to September 
2006.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision by the Department of Veterans 
Affairs (VA) Baltimore, Maryland Regional Office (RO). 

The Veteran appeared and testified at a Central Office hearing 
held before the undersigned Veterans Law Judge in September 2010.  
A transcript of the hearing has been associated with the claims 
folder.

The issue of entitlement to service connection for high blood 
pressure is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently suffers from a low back condition which had 
its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a low back condition have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
current disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 
(1999) (citing 38 C.F.R. § 3.303(a)).  

The Veteran contends that he currently suffers from a low back 
condition which had its onset in service.  Resolving reasonable 
doubt in favor of the Veteran, the Board determines that service 
connection is warranted for the reasons that follow.  

Heretofore, the Veteran's claim has been denied because the RO 
found no evidence that he is currently suffering from a back 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("[I]n the absence of proof of a present disability, 
there can be no valid claim.").  The Veteran underwent a VA 
examination in October 2006.  After taking the Veteran's medical 
history and performing an examination, the examiner diagnosed the 
Veteran as suffering from recurrent left back pain and bulging 
discs.  In its June 2007 rating decision, the RO denied the 
Veteran's claim for service connection for a low back condition, 
finding that the Veteran was not currently suffering from any 
chronic, ratable disorder.  The RO stated that pain alone is not 
a disability for which service connection may be granted, and 
that absent evidence that the Veteran was suffering from a 
chronic disorder, service connection was not warranted.

In reviewing both the October 2006 VA examination and the 
Veteran's service treatment records, however, the Board is 
troubled by the report of the VA examiner.  There is no 
indication from the VA examiner that he reviewed the Veteran's 
service treatment records before examining the Veteran or before 
forming his conclusions.  The examination and its accompanying 
report are short, enhanced by little commentary and with no 
explanations for the diagnoses made. 

In reviewing the Veteran's service treatment records, the Board 
notes that the Veteran frequently complained of suffering from 
lower back pain toward the end of his active service.  He 
received a number of diagnoses for these complaints.  In 
September 2005, for instance, the Veteran was diagnosed as 
suffering from sciatica.  The Veteran underwent an MRI in October 
2005.  The radiologist found the Veteran to have a possible 
evolving L5 spondylosis. In May 2006, the Veteran was diagnosed 
as suffering from intervertebral disc degeneration and lumbar 
spondylosis.  The Veteran underwent a second MRI in June 2006, 
where he was again found to have mild lower spondyloarthropathy 
with possible evolving spondylotic fractures at L4 and L5. 

The Veteran testified regarding his back pain in his September 
2010 Central Office hearing.  The Veteran stated that he suffers 
from a numbing pain in his lower back that radiates to his legs.  
The Veteran also stated that his pain is so intense some days 
that he is not able to get out of bed.  

In benefits cases, VA grants the benefit of the doubt to 
Veterans.  Specifically, 38 C.F.R. § 3.102 provides that "when, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant."  Here, the Board notes that the Veteran 
was diagnosed as suffering from a low back disorder while in 
service, lumbar disc degeneration, a diagnosis that was made on 
the basis of MRI results.  The Veteran has offered both competent 
and credible testimony that he continues to suffer today from the 
same pain that he suffered in service.  The evidence thus 
indicates to the Board that the Veteran continues to suffer today 
from the same low back disorder from which he suffered in 
service.  Though the Veteran's October 2006 VA examination did 
not find him to be suffering from a low back condition, the 
problems inherent with this examination lead the Board to grant 
it little probative value.  In resolving reasonable doubt in 
favor of the Veteran, the Board finds that the Veteran is 
currently suffering from a low back condition which had its onset 
in service.  Accordingly, the Board concludes that the criteria 
for service connection for a low back condition have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As noted above, the Board is granting the Veteran's claim for 
service connection for a low back condition.  As the Board is 
taking an action favorable to the Veteran, there can be no 
possibility of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  An extended discussion of the duties to notify and 
assist is thus unnecessary.  


ORDER

Service connection for lumbar disc degeneration is granted.


REMAND

The Veteran also seeks service connection for high blood 
pressure.  As there is currently not have enough to decide the 
Veteran's claim, the Board shall remand it in order that the 
Veteran may undergo a VA examination.  

The Veteran offered testimony regarding his claim in his 
September 2010 Central Office hearing.  In that hearing, the 
Veteran stated that he was informed during his active service 
that he had high blood pressure.  He also stated that following 
service, he underwent heart surgery in 2008 for his coronary 
artery disease.  He stated that since that time, he has been on 
medicine for high blood pressure, and that he has been diagnosed 
as suffering from hypertension.

The Board notes both that the Veteran was not diagnosed as 
suffering from hypertension in service and that in-service 
measurements of the Veteran's blood pressure - while elevated - 
do not meet the threshold to be considered a disability pursuant 
to VA regulation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2010) (defining hypertension and providing its disability 
ratings).  Given that the Veteran has testified, however, that he 
has been diagnosed as suffering from hypertension and that he 
underwent heart surgery fewer than two years after he left active 
service, the Board believes that it is appropriate that a VA 
examiner should review the Veteran's claims file to determine 
whether the Veteran's claimed current disability is causally 
related to or had its onset in his active service.

Though the Veteran underwent a VA examination in October 2006, 
the Board finds it to be inadequate for rating purposes.  There 
is no indication that the examiner reviewed the Veteran's claims 
file prior to examining the Veteran.  Though the examiner asked 
the Veteran about blood pressure problems and took three blood 
pressure readings, the examiner did not make any findings as to 
whether the Veteran was or was not currently suffering from 
hypertension or high blood pressure.  This case thus must be 
remanded in order that the Veteran be provided with a more 
thorough examination.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify 
the places at which he has been treated for 
hypertension since his service separation, 
(particularly where and when he was 
prescribed hypertension control medications 
as mentioned at his September 2010 hearing), 
after which appropriate efforts should be 
made to obtain copies of the records of the 
identified treatment.  

2.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the 
current nature and severity of his claimed 
high blood pressure.  

The examiner should be provided the claims 
file, and it should be noted in the report 
the examiner provides that the file was 
reviewed.  All indicated studies should be 
conducted.

The examiner is then asked to determine 
whether the Veteran currently suffers from 
hypertension, high blood pressure, or any 
such disorder.  If the examiner finds that 
the Veteran is currently suffering from high 
blood pressure, (whether controlled by 
medication or not), then the examiner is 
asked to provide an opinion as to its 
etiology, stating whether it is at least as 
likely as not (i.e. at least a 50 percent 
probability) that the Veteran's current 
disability had its onset in, or is otherwise 
causally related to his active service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.

3.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


